Marston, J.
Plaintiff in error brought an action of trover against the defendant in error for the conversion of certain personal property.
The defendant, who was sheriff, to justify the taking of the property, offered and introduced in evidence what purported to be a warrant issued by the county treasurer of Yan Burén county, directed to the defendant as such sheriff, under which he claimed to have seized and sold the property. This warrant was issued under and in accordance with the provisions of section 8 of Act No. 228 of the session laws of 1875. The warrant, if fair upon its face, would be a sufficient protection to the officer in an action like the present where he is proceeded against as a tort feasor.
It was said that the warrant was not fair on its face in that it recited that the assessment was made on the 24th day of May — which was the second day of review,— and that it was an assessment for a full year’s tax, and not a pro rata tax for the unexpired portion of a year. It was also said that it contained no recital of a legal assessment, or allegation that a warrant had been issued by the assessor to the county treasurer, or that opportunity had been afforded the plaintiff to pay the tax. Also that the return of the sheriff did not show that he had made demand for the tax before making a levy.
None of these objections were well taken. The assessor had authority to add to the assessment roll, during the days fixed by law for a review thereof, the name of any person liable to be taxed under the provisions of the act, and it was not necessary that any notice should be given *689the person whose name was so added. Such an assessment would be made in accordance with the provisions of section five of the act and would be for a full year’s tax. Nor is this warrant open to the objection that it does not contain the necessary recitals; it contains all the recitals required by section eight of the act under Which it was issued.
The officer need not in his return set forth the fact that he had made a demand for the tax before making his levy. If such a demand was an essential pre-requisite before making the levy, the fact thereof might be shown by parol, and in the absence of any showing to the contrary the presumption would be that the officer had performed his duty.
Judgment affirmed with costs.
The other Justices concurred.